United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Layton, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1085
Issued: October 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 15, 2019 appellant filed a timely appeal from an October 16, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from October 16, 2018, the date of OWCP’s last decision, was Sunday,
April 14, 2019. As the last day of the filing period fell on a weekend, appellant had until Monday, April 15, 2019 to
file an appeal. See 20 C.F.R. § 501.3(f)(2). The Clerk of the Appellate Boards received the current appeal on April 15,
2019, rendering the appeal timely filed. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left shoulder
condition in the performance of duty.
FACTUAL HISTORY
On August 29, 2018 appellant, then a 48-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a partial left rotator cuff tear causally related
to factors of her federal employment. She related that she experienced pain and weakness
performing her daily work duties, noting that her pain improved when she was off work. Appellant
did not stop work.
In a development letter dated September 12, 2018, OWCP advised appellant of the factual
and medical evidence necessary to establish her claim, including a detailed description of the
employment activities that she believed caused or contributed to her condition. It provided a
questionnaire for her to complete and return. OWCP afforded appellant 30 days to submit the
required evidence.
Thereafter, OWCP received a July 30, 2018 report from Dr. Michael S. Dee, a Boardcertified orthopedic surgeon. Dr. Dee evaluated appellant for increasing left shoulder pain that
had begun around eight months earlier. He noted that she had a history of bulging cervical discs.
Dr. Dee obtained a history of appellant experiencing “increasing left shoulder pain over the years
as she works as a mail carrier.” He recommended diagnostic testing.
In a progress report dated August 8, 2018, Dr. Dee diagnosed tendinitis of the left rotator
cuff after reviewing a magnetic resonance imaging (MRI) scan. 3
In a September 26, 2018 e-mail, a supervisor with the employing establishment described
appellant’s work duties.
By decision dated October 16, 2018, OWCP denied appellant’s claim finding that she had
failed to factually establish the basis for her claim. It found that she had not provided a detailed
description of the work factors that she believed caused or contributed to her condition, noting that
she had not responded to its request for additional factual information. OWCP additionally
determined that the medical evidence was insufficient to support that appellant had sustained a
diagnosed condition causally related to her employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
3

An August 2, 2018 MRI scan revealed mild subscapularis tendinopathy, a partial thickness bursal surface tearing
of the distal subscapularis tendon, and mild acromioclavicular joint arthropathy.
4

Supra note 2.

2

United States within the meaning of FECA, that the claim was filed within the applicable time
limitation period of FECA,5 that an injury was sustained while in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is causally
related to the employment injury. 6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease. 7
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee. 8
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant. 9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition in the performance of duty.
Appellant filed an occupational disease claim on September 5, 2018 alleging that she
sustained left shoulder pain and weakness while performing her federal employment duties. She
did not submit additional factual evidence in support of her occupational disease claim or respond
to OWCP’s development letter requesting a further description of the employment factors to which
she attributed her condition.
As noted, appellant has the burden of proof to submit a detailed description of the
employment factors or conditions that she believes caused or adversely affected the condition or
conditions for which she claims compensation. 10 She failed to respond to OWCP’s request that
5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

R.M., Docket No. 18-0976 (issued January 3, 2019); P.D., Docket No. 17-1885 (issued September 17, 2018).

9

H.B., Docket No. 18-0781 (issued September 5, 2018).

10

T.W., Docket No. 18-0788 (issued July 22, 2019); B.J., Docket No. 16-1614 (issued September 21, 2017).

3

she describe in greater detail the employment factors alleged to have caused or contributed to her
left shoulder condition. Consequently, the Board finds that appellant has failed to establish the
employment factors or exposures alleged to have caused her injury. 11 As she has not established
an employment factor or exposure alleged to have caused an injury, it is unnecessary to consider
the medical evidence with respect to causal relationship. 12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 16, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

Id.

12

J.C., Docket No. 16-1663 (issued January 18, 2017).

4

